 

Exhibit 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT



 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 22, 2013 (this “Amendment”) among Campus Crest Communities Operating
Partnership, LP, a Delaware limited partnership (the “Borrower”), Campus Crest
Communities, Inc., a Maryland corporation (the “Parent Guarantor”), the entities
listed on the signature pages hereof as the subsidiary guarantors (together with
any Additional Guarantors (as defined in the Credit Agreement (as hereinafter
defined)) acceding thereto pursuant to Section 5.01(j) or 7.05 of the Credit
Agreement, as amended hereby, the “Subsidiary Guarantors” and, together with the
Parent Guarantor, the “Guarantors”), the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the initial
lenders (the “Initial Lenders”), the Swing Line Bank (as defined in the Credit
Agreement), CITIBANK, N.A. (“Citibank”), as the initial issuer of Letters of
Credit (as defined in the Credit Agreement) (the “Initial Issuing Bank”), and
CITIBANK, as administrative agent (together with any successor administrative
agent appointed pursuant to Article VIII, the “Administrative Agent”) for the
Lender Parties (as defined in the Credit Agreement).

 

R E C I T A L S:

 

WHEREAS, the Borrower, the Guarantors, the Initial Lenders, Citibank, the
Initial Issuing Bank, and the Administrative Agent entered into that certain
Second Amended and Restated Credit Agreement dated as of January 8, 2013 (the
“Credit Agreement”; capitalized terms used but not defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement, as amended
hereby).

 

WHEREAS, Borrower and Guarantors propose to make the Investment described on
Schedule 1 attached hereto (such Investment, the “Copper Beech Investment”).

 

WHEREAS, the parties wish to amend the Credit Agreement as more specifically set
forth herein.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto hereby covenant, agree, represent and warrant that the Credit
Agreement is hereby amended as follows, effective as of the date hereof:

 

Section 1.                Amendments to Credit Agreement. Notwithstanding
anything to the contrary in the Credit Agreement:

 

1.1             For so long as the Copper Beech Investment constitutes an
Investment in a Joint Venture of a Loan Party under the Credit Agreement, then
for purposes of the calculation of the negative covenants set forth in Section
5.02(f)(iv)(y) and Section 5.02(f)(iv)(z)(B), of the Credit Agreement, the
Copper Beech Investment shall be excluded.

  

 

First Amendment to Second A&R Credit Agreement

 

 

 

1.2             In the event the Copper Beech Investment becomes an Investment
in a Subsidiary that is not wholly-owned by a Loan Party, then such Investment
shall be permitted under Section 5.02(f) of the Credit Agreement.

 

1.3             For purposes of the calculation of the financial covenant set
forth in Section 5.04(a)(iii) of the Credit Agreement, the Copper Beech
Investment shall be excluded.

 

1.4             For purposes of the calculation of the negative covenants set
forth in Section 5.02(f)(iv)(y) and Section 5.02(f)(iv)(z)(C), Investments shall
include the “Partnership Loan” (as such term is defined in Schedule 1 attached
hereto).

 

1.5             Section 5.03(d)(i) of the Credit Agreement is hereby amended and
restated as follows:

 

“As soon as available and in any event within 45 days after the end of each
calendar quarter (or, with respect to the calendar quarter that corresponds to
the end of each Fiscal Year, 90 days after the end of such calendar quarter)”.

 

Section 2.                Omnibus Amendment to Loan Documents.

 

2.1             Any references to the Credit Agreement in the Loan Documents
shall hereinafter refer to the Credit Agreement as modified by this Amendment.

 

Section 3.                Covenants, Representations and Warranties of Loan
Parties.

 

3.1             Each Loan Party hereby reaffirms all terms and covenants made in
the Loan Documents as amended hereby and acknowledges that this Amendment is a
Loan Document.

 

3.2             Each Loan Party hereby represents and warrants that this
Amendment has been duly executed and delivered by each Loan Party and general
partner, manager or managing member (if any) of each Loan Party. This Amendment
is the legal, valid and binding obligation of each Loan Party and general
partner, manager or managing member (if any) of each Loan Party, enforceable
against such Loan Party, general partner, manager or managing member, as the
case may be, in accordance with its terms.

 

3.3             Each Loan Party hereby represents and warrants that as of the
date hereof, (x) the representations and warranties contained in each Loan
Document are true and correct in all material respects (except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date) and (y) to the
best of its knowledge, no Event of Default has occurred and is continuing, and
no Event of Default will occur as a result of the execution, delivery and
performance by the Loan Parties of this Amendment.

 

 

First Amendment to Second A&R Credit Agreement

2

 

 

Section 4.                Effect Upon Loan Documents.

 

4.1             Each Loan Party hereby ratifies and confirms as of the date
hereof that all of the terms, covenants, indemnifications and provisions of the
Credit Agreement and the other Loan Documents are and shall remain in full force
and effect without change except as otherwise expressly and specifically
modified by this Amendment.

 

4.2             The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Initial
Lenders, the Administrative Agent, Citibank or the Initial Issuing Bank under
the Loan Documents, or any other document, instrument or agreement executed
and/or delivered in connection therewith.

 

4.3             Each Loan Party acknowledges that nothing contained herein shall
be construed to relieve any Loan Party from its obligations under any Loan
Document except as otherwise expressly and specifically modified by this
Amendment.

 

Section 5.                Ratification of Guarantors. Each Guarantor hereby:

 

1.ratifies, confirms and reaffirms all of the terms, conditions and obligations
set forth in the Guaranty;

 

2.consents to the terms and provisions of this Amendment;

 

3.acknowledges and agrees that the execution and delivery of this Amendment and
the terms and provisions contained therein shall not in any way affect, impair,
reduce or terminate Guarantor’s liability or obligations under the Guaranty;

 

4.acknowledges and agrees that the Guaranty is and shall remain in full force
and effect notwithstanding the execution and delivery of this Amendment on the
date hereof;

 

5.represents and warrants that there has been no material adverse change in the
financial condition of Guarantor since the Closing Date; and

 

6.acknowledges and agrees that the Initial Lenders, the Administrative Agent,
Citibank and the Initial Issuing Bank are specifically relying upon the
reaffirmations, consents, acknowledgements, agreements, representations and
warranties contained herein in agreeing to enter into this Amendment.

 

Section 6.               No Oral Modification. This Amendment may not be
modified, amended, waived, changed or terminated orally, but only by an
agreement in writing signed by the party against whom the enforcement of the
modification, amendment, waiver, change or termination is sought.

 

Section 7.                Binding Effect. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

 

First Amendment to Second A&R Credit Agreement

3

 

 

Section 8.                Counterparts. This Amendment may be executed in any
number of duplicate originals and each such duplicate original shall be deemed
to constitute but one and the same instrument.

 

Section 9.                Invalidity. If any term, covenant or condition of this
Amendment shall be held to be invalid, illegal or unenforceable in any respect,
this Amendment shall be construed without such provision.

 

Section 10.              Governing Law. This Amendment shall be governed by and
construed in accordance with Section 9.13 of the Credit Agreement as amended
hereby.

 

Section 11.             No Novation. This Amendment does not, and shall not be
construed to, constitute the creation of a new indebtedness or the satisfaction,
discharge or extinguishment of the debt secured by the Loan Documents, nor does
it in any way affect or impair the lien of the Loan Documents. No action
undertaken pursuant to this Amendment shall constitute a waiver or a novation of
Lender’s rights under the Loan Documents.

 

Section 12.             Costs. Borrower hereby acknowledges and agrees that it
shall be responsible for the payment of any out-of-pocket costs, fees and
expenses of Citibank incurred in connection with the preparation, negotiation,
execution or delivery of this Amendment (including, without limitation, the
reasonable fees and disbursements of counsel to Citibank).

 

 

 

[Signatures appear on following pages]

 

 

First Amendment to Second A&R Credit Agreement

4

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

   



  BORROWER:           CAMPUS CREST COMMUNITIES OPERATING PARTNERSHIP, LP        
        By: Campus Crest Communities GP, LLC,       Its General Partner        
          By: Campus Crest Communities, Inc.         Its Sole Member            
        By: /s/ Donald L. Bobbitt, Jr.           Name: Donald L. Bobbitt, Jr.  
      Title: Chief Financial Officer  

  

 

  





  PARENT GUARANTOR:        CAMPUS CREST COMMUNITIES, INC.            By: /s/
Donald L. Bobbitt, Jr.     Name: Donald L. Bobbitt, Jr.       Title: Chief
Financial Officer  

 

 

  





  SUBSIDIARY GUARANTORS:           CAMPUS CREST AT STEPHENVILLE, LP            
  By: Campus Crest GP II, LLC       Its General Partner                 By: /s/
Donald L. Bobbitt, Jr.         Name: Donald L. Bobbitt, Jr.         Title:
Manager  

  

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

  





  CAMPUS CREST AT LUBBOCK, LP               By: Campus Crest GP II, LLC      
Its General Partner                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT WACO, LP               By: Campus Crest GP II, LLC       Its
Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name: Donald L.
Bobbitt, Jr.         Title: Manager  



  

  CAMPUS CREST AT WICHITA FALLS, LP               By: Campus Crest GP II, LLC  
    Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT SAN MARCOS, LP               By: Campus Crest GP II, LLC      
Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name: Donald
L. Bobbitt, Jr.         Title: Manager  

 



  CAMPUS CREST AT JACKSONVILLE, AL, LLC               By: Campus Crest
Properties, LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.
        Name: Donald L. Bobbitt, Jr.         Title: Manager  

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 





  CAMPUS CREST AT ABILENE, LP               By: Campus Crest GP II, LLC      
Its General Partner                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT CHENEY, LLC               By: Campus Crest Properties, LLC    
  Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



  

  CAMPUS CREST AT JONESBORO, LLC               By: Campus Crest Properties, LLC
      Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT TROY, LLC               By: Campus Crest Properties, LLC      
Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name: Donald
L. Bobbitt, Jr.         Title: Manager  

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

  





  CAMPUS CREST AT MURFREESBORO, LLC               By: Campus Crest Properties,
LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.        
Name: Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT WICHITA, LLC               By: Campus Crest Properties, LLC  
    Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



  

  CAMPUS CREST STEPHENVILLE LESSOR, LLC               By: Campus Crest
Properties, LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.
        Name: Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST WACO LESSOR, LLC               By: Campus Crest Properties, LLC  
    Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  

 

 

 

  

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 





  CAMPUS CREST WICHITA FALLS LESSOR, LLC               By: Campus Crest
Properties, LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.
        Name: Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST CHENEY LESSOR, LLC               By: Campus Crest Properties, LLC
      Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



  

  CAMPUS CREST JONESBORO LESSOR, LLC               By: Campus Crest Properties,
LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.        
Name: Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST TROY LESSOR, LLC               By: Campus Crest Properties, LLC  
    Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 



  CAMPUS CREST MURFREESBORO LESSOR, LLC               By: Campus Crest
Properties, LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.
        Name: Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST WICHITA LESSOR, LLC               By: Campus Crest Properties,
LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.        
Name: Donald L. Bobbitt, Jr.         Title: Manager  



  

  CAMPUS CREST AT MOBILE PHASE II, LLC               By: Campus Crest
Properties, LLC       Its Manager                 By: /s/ Donald L. Bobbitt, Jr.
        Name: Donald L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT MOBILE, LLC               By: Campus Crest Properties, LLC    
  Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



 

 

  

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

  



  CAMPUS CREST AT AMES, LLC               By: Campus Crest Properties, LLC      
Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name: Donald
L. Bobbitt, Jr.         Title: Manager  



 



  CAMPUS CREST AT FORT WAYNE, LLC               By: Campus Crest Properties, LLC
      Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



  



  CAMPUS CREST AT HUNTSVILLE I, LP                 By: Campus Crest at
Huntsville I GP, LLC       Its General Partner                   By: Campus
Crest Properties, LLC         Its Manager                     By: /s/ Donald L.
Bobbitt, Jr.           Name: Donald L. Bobbitt, Jr.         Title: Manager  

  





  CAMPUS CREST AT AT MOSCOW, LLC               By: Campus Crest Properties, LLC
      Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.       Title: Manager  

 

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 



  CAMPUS CREST AT VALDOSTA, LLC               By: Campus Crest Properties, LLC  
    Its Manager                 By: /s/ Donald L. Bobbitt, Jr.         Name:
Donald L. Bobbitt, Jr.         Title: Manager  



 

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

  





  SWING LINE BANK:        CITIBANK, N.A.                            By: /s/
Michael Chlopak       Name: Michael Chlopak       Title: Vice President  

 

 

 





  INITIAL ISSUING BANK:        CITIBANK, N.A.                             By:
/s/ Michael Chlopak       Name: Michael Chlopak       Title: Vice President  

 

 

 





  ADMINISTRATIVE AGENT:        CITIBANK, N.A.                             By:
/s/ Michael Chlopak       Name: Michael Chlopak       Title: Vice President  

 

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 





  INITIAL LENDERS:        BARCLAYS BANK PLC                            By: /s/
Craig J. Malloy       Name: Craig J. Malloy       Title: Director  

 

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 





  CITIBANK, N.A.                             By: /s/ Michael Chlopak       Name:
Michael Chlopak       Title: Vice President  

 

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

  



  RAYMOND JAMES BANK, N.A.                             By: /s/ James M.
Armstrong       Name: James M. Armstrong       Title: Senior Vice President  

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 



  ROYAL BANK OF CANADA                             By: /s/ Joshua Freedman      
Name: Joshua Freedman       Title: Authorized Signatory  

 

 

 

  

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 



  BANK OF AMERICA, N.A.                             By: /s/ Kurt L. Mathison    
  Name: Kurt L. Mathison       Title: Vice President  

 

 

 

  

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 

  BANK OF THE WEST,    a California banking corporation                         
  By: /s/ Lynn Foster       Name: Lynn Foster       Title: Vice President  

 

                              By: /s/ Chuck Weerasoorlya       Name: Chuck
Weerasoorlya       Title: Senior Vice President  



 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 

  COMPASS BANK                             By: /s/ S. Kent Gorman       Name: S.
Kent Gorman       Title: Senior Vice President  

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION                             By:       Name:
      Title:  

 

 

 

 

  

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 

  NATIONAL BANK OF ARIZONA,    a national banking association                   
        By:       Name:       Title:  

 

 

 

  

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 

  PNC BANK, NATIONAL ASSOCIATION                             By: /s/ Andrew T.
White       Name: Andrew T. White       Title: Senior Vice President  

 

 

 

 

 

[Signatures continue on next page]

 

 

First Amendment to Second A&R Credit Agreement

 

 

 



  CITIZENS BANK OF PENNSYLVANIA                             By: /s/ Charles Cook
      Name: Charles Cook       Title: Senior Vice President  



 

 

First Amendment to Second A&R Credit Agreement

 

 

 

Schedule I

 

COPPER BEECH INVESTMENT

 

The Borrower is pursuing the acquisition of a 48% interest in Copper Beech
Townhome Communities (“Copper Beech” or “CBTC”). The Borrower will invest $264
million in CBTC, structured as a $232 million participating preferred with 5.6%
preferred dividend to obtain the 48% interest and a $32 million 2-year loan
(with an 8.5% coupon) (the “Partnership Loan”) secured by a pool of unencumbered
properties which will allow the buyout of several minority owners’ stakes. The
transaction will be structured with the option, but not the obligation, for the
Borrower to purchase the remaining equity in CBTC within 3 years. CBTC will
manage the day-to-day operations until the Borrower obtains a 75% ownership
interest; however, major decisions will be subject to unanimous approval of the
CBTC board, which will have equal Borrower and CBTC representation. The
transaction will be leverage-neutral for the Borrower with $107 million of
pre-payable secured debt repaid at closing, and over the next 3 years, the
secured balance will continue to be reduced by amortization and pay-downs.
Projected NTM NOI implies a nominal cap rate of ~6.7% for the acquisition. The
transaction sources and uses are below:

 

 



[image_001.jpg]

 

 

 



 

 

 

First Amendment to Second A&R Credit Agreement

Sched. I-1

 